DETAILED ACTION
Claims 1, 4-6, 10-14, 17-19, and 23-26 are presented for examination. Claims 1, 12, and 14 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
US patent 9,367,305 B1 Kumar, et al. [herein “Kumar”] is added as a reference for teaching configuration details related to Dockerfile and Docker containers and images. Specifically, Kumar column 6-7 teaches configuring environmental variables and other inputs. Kumar columns 14-15 teaches mapping communication relationships which includes corresponding output data linkages.
Response to Arguments
Applicant's remarks filed 11 January 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
Since the internal and external implementation characteristics of a model are defined simply by specifying desired parameters in user modifiable fields of a model parameters record, a user is able to easily define and/or change the internal and/or external characteristics of a model implementation simply by changing one or more parameters of the model in a model parameters record. Accordingly, extensive technical knowledge (e.g., coding expertise) is not necessary to implement the model.
In addition, since the claims require that the model parameters record defines the particular model modules and functions that will be implemented, and the model modules and functions are separately selectable, the invention facilitates ease by which a user can implement a different set of model modules and/or functions in a model by changing the model module(s) and/or function(s) that are specified in the relevant model module record. The important core functional component of a model as claimed can also be easily modified and/or updated by modifying only the code of the model module, since the model module is separate from the functions.
There is no disclosure or suggestion of this arrangement of features by Paraiso.
Paraiso abstract line 2 discloses “dependencies” of applications. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. Paraiso page 721 right Link is a relation between two container instances … information about source container can be sent to target container.” Sent information is output data.
But Examiner agrees Paraiso by itself does not describe the Dockerfile, dependencies, or links in sufficient details to explicitly disclose the internal and external characteristics of model implementation now claimed. This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Paraiso, F., et al. “Model-Driven Management of Docker Containers” IEEE 9th Int'l Conf. on Cloud Computing, pp. 718-725 (2016) [herein “Paraiso”] in view of US patent 10,386,827 B2 Enver, et al. [herein “Enver”] and US patent 9,367,305 B1 Kumar, et al. [herein “Kumar”].
Applicant remarks page 11 further argues:
a Dockerfile is a script file that defines the basic internal components of a Docker image. It does not define any external characteristics that specify how the functional components implemented in a container will interact externally.
This argument is moot in light of the new grounds of rejection further including Kumar. In particular, Kumar columns 14-15 teaches mapping communication relationships which includes corresponding output data linkages.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 10-14, 17, 19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Paraiso, F., et al. “Model-Driven Management of Docker Containers” IEEE 9th Int'l Conf. on Cloud Computing, pp. 718-725 (2016) [herein “Paraiso”] in view of US patent 10,386,827 B2 Enver, et al. [herein “Enver”] and US patent 9,367,305 B1 Kumar, et al. [herein “Kumar”].
Claim 1 recites “1. A model management system for managing models that are implemented by a processor on tag data.” Paraiso page 723 right column Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one first function.
Claim 1 further recites “tag data obtained from at least one tag, the tag data associated with operation of a process.” Claim term “tag” is interpreted in light of Specification page 1 lines 9-12 (“it is common for the plant to include a large number of 'tags', typically in the form of sensors, that each provide operational information indicative of the operational state of an aspect of the plant as a time series record.”).
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 1 further recites “the system comprising: a processor; and at least one storage component that stores.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor. The 16 GB DDR3 memory is a storage component.
Claim 1 further recites “model module data indicative of a plurality of model modules.” Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Claim 1 further recites “the model module data for each model module configured to instruct the processor to implement the model module.” Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is model module data.
function data indicative of a plurality of functions, the function data for each function configured to instruct the processor to implement the function, the function data separate from the model module data.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The packaged application (Docker container) is at least one function on respective processor instructions.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container. Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container.
Claim 1 recites a plurality of times “by the processor.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor. The 16 GB DDR3 memory is a storage component.
Claim 1 further recites “container data indicative of a plurality of application containers, the container data for each application container including components required by the processor to execute a model, and the container data for each application container defining a computing environment suitable for implementing the model by the processor.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Docker containers are application containers. to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The encapsulated application is core functionality of the model. The container and dependencies are a defined computing environment suitable for implementing the model application.
Claim 1 further recites “a model inputs database that stores model input data in a plurality of input data fields.” Paraiso abstract line 2 discloses “dependencies” of applications. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image.
Paraiso does not explicitly disclose model inputs database storing model input data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is a inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 1 further recites “a model outputs database that stores model output data in a plurality of output data fields.” Paraiso page 721 right column second bullet item discloses “Link is a relation between two container instances … information about source container can be sent to target 
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 1 further recites “and a plurality of model parameters records, each model parameters record associated with a model and including user modifiable fields that contain information identifying: which of the stored model modules to implement for the model by the processor.” Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement 
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
The Docker artifacts are also model parameters recording information indicative of at least one module to be implemented for a model.
Claim 1 further recites “which of the plurality of functions to implement for the model by the processor.” Without loss of generality, at least one of the application stack, script command instructions, or Docker artifacts correspond to respective second functions to implement as respective Docker container second functions.
Claim 1 further recites “which at least one tag to use to obtain the tag data.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize See Paraiso section III.
Claim 1 further recites “which of the plurality of data input fields to use as model input data; and which of the plurality of data output fields to populate with model output data.” Paraiso does not explicitly disclose model inputs/outputs database storing model input/output data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs/outputs database that stores configuration data of respective input/output data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports and communication mapping of communications and a relational communications graph in container configuration into the See Kumar column 1 lines 37-38.
Claim 1 further recites “wherein the processor is configured to: implement a data gatherer that gathers tag data from the at least one tag defined in a model parameters record and stores the gathered tag data in at least one data input field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container. Persistent data is stored data.
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
Enver column 9 lines 9-15 teaches: 
The indication of the characteristic of the data to be obtained may include an indication of one or more types of measurements regarding operation of a process plant. The one or more types of measurements may include measurements from one or more field devices disposed within the process plant.
Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.” A database source for the measurement data is input data obtained from at least one tag to obtain the input data from the stored data of the storage component.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Paraiso does not explicitly disclose model inputs database storing model input data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields. In particular, ports for receiving communications from other computing devices may correspond with configurations for receiving respective tag data.
The Dockerfile configuration file is a model parameter record.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 1 further recites “implement a model implementer that implements at least one model module defined for the model in the model parameters record and at least one function defined for the model in the model parameters record using an application container suitable for implementing the model.” The entire system described by Paraiso is an implementation of the models as described by Paraiso. In particular, Paraiso page 720 section IV(A) first paragraph discloses “This architecture is composed of three parts: Docker Model, Connector, and Executing Environment.” This overall architecture, including the Docker Model, is the model implementer. Paraiso page 719 left column last sentence discloses “The combination of Docker client and Docker daemon is called Docker engine.” The Docker engine is part of the model implementer to implement models.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The container and dependencies are a defined computing environment parameter records suitable for implementing the model application. The model application is an implemented model module. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. A Dockerfile configuration file corresponds with a model parameter record.
Claim 1 further recites “and store model output data generated in response to implementation of the model module in a least one data output field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container. Persistent data is stored data, i.e. output data.
Link is a relation between two container instances … information about source container can be sent to target container.” Sent information is output data. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. The Dockerfile configuration file is a model parameter record.
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Paraiso as discussed above teaches persistent data, but Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
See Enver column 22 lines 13-16.
Claim 4 further recites “4. The model management system of claim 1, wherein at least some model parameters records include information indicative of whether the model associated with the model parameters record is active or inactive.” Paraiso page 722 right column first paragraph lines 10-13 disclose “The green color of machine or container elements shows the started state of containers and host machines. The red color shows the stopped state of containers and the host machines.” Started is an active state of the container model. Stopped is an inactive state of the container model.
Claim 4 further recites “wherein the model implementer does not implement the model when the model parameters record includes an inactive indication.” A stopped state is not implementing the model.
Claim 6 further recites “6. The model management system of claim 1, wherein the application container is a stateless container.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container.
Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container.
Claim 10 further recites “10. The model management system of claim 1, comprising a common model data storage component that stores input data to be used by at least one model module implemented by the model implementer.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” The attached block storage for persisting data is a data storage component to store data.
Alternatively, if the “inputs data” is interpreted to refer to the input sensor/tag data then Examiner further notes that Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.”
Claim 10 further recites “a common model data storage component arranged to store … and output data produced by implementation of the model module.” Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to post output data to data storage into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16.
Claim 11 further recites “11. The model management system of claim 1, wherein at least one tag includes a sensor.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 12 further recites “12. The model management system of claim 1, wherein the plurality of functions includes an analysis, validation and/or thresholding function in relation to data obtained from at least one tag.” From the above list of alternatives the Examiner is selecting “validation … in relate to data obtained from at least one tag.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is a function of the model.
Paraiso page 722 left column section C discloses:
Docker Designer abstracts all Docker concepts for designing, editing, validating, transforming, and deploying containers. Once an application embedded in a container is designed and validated, a user can register a cloud provider to automate the provisioning of VMs
Validating the designed Docker container using the Docker Designer tool is implementing a function for the model. Automated provisioning, as discussed above, is implemented most conveniently by writing a script file.
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements 
Enver column 30 lines 12-15 teach “the big data analyzers 170 individually or collectively perform large scale data analysis on the stored data (e.g., data mining, data discovery, etc.) to discover, detect, or learn new information or knowledge.” Data analysis of stored data is performing an analysis on the tag data of the stored data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use data analysis of stored data into the system of model-driven Docker container management for the advantageous purpose of discovering, detecting, or learning new information about the process control. See Enver column 30 lines 12-15. Specifically, as combined, the data analyzers 170 taught by Enver can be implemented as the “application” of the containers in the container models taught by Paraiso.
Claim 13 further recites “13. The model management system of claim 1, wherein the system includes a module editor that facilitates creation and/or modification of a model module.” From the above list of alternatives the Examiner is selecting “modification of a model module.”
Paraiso page 722 left column section C discloses:
Docker Designer abstracts all Docker concepts for designing, editing, validating, transforming, and deploying containers. Once an application embedded in a container is designed and validated, a user can register a cloud provider to automate the provisioning of VMs
Editing a Docker container is a modification of a model module. The Docker Designer tool is a module editor. Furthermore, deploying and provisioning is facilitating creation of model modules.
Furthermore, Paraiso page 722 right column section D second paragraph discloses:
the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
Claim 14 recites “14. A method of managing models that are implemented by a processor on tag data.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one function.
Claim 14 further recites “tag data obtained from at least one tag, the tag data associated with operation of a process.” Claim term “tag” is interpreted in light of Specification page 1 lines 9-12 (“it is common for the plant to include a large number of 'tags', typically in the form of sensors, that each provide operational information indicative of the operational state of an aspect of the plant as a time series record.”).
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 14 further recites “the method comprising: storing model module data indicative of a plurality of model modules.” Paraiso figure 1 and page 719 left column section II(A) teaches:
At the center, the Docker host represents the physical machine or VM in which Docker daemon and containers are deployed (cf., Figure 1). The Docker daemon is responsible for creating, running, and monitoring containers, as well as building and storing images.
The containers are a plurality of model modules. Storing the images for the respective containers is storing data indicative of the plurality of model modules. Paraiso page 722 left column first full paragraph discloses “Our Docker Model is stored into a file in order to facilitate its reusability anytime and everywhere.”
Claim 14 further recites “in at least one storage component.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” 16 GB of DDR3 of the Macbook Pro workstation is memory which is a storage component.
Claim 14 further recites “the model module data for each model module configured to instruct a processor to implement the model module.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Paraiso page 722 second full paragraph discloses “Unlike Docker solution, our model uses a constraint validator at design time to validate the constraints defined before the deployment. This validation guarantees the coherence of the containers and their relationships with each other.” Validation of constraints is at least one function.
the processor.” Paraiso page 723 right column section V(A) first paragraph discloses “Our Docker Designer is running using a Macbook Pro workstation with 2,2 GHz Intel Core i7 processor, 16 Go 1600 MHz DDR3, OSX version 10.11.2 (15C50), and Oracle Java 1.7.” An Intel i7 processor is a processor.
Claim 14 further recites “storing function data indicative of a plurality of functions in at least one storage component, the function data for each function configured to instruct the processor to implement the function, the function data separate to the model module data.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The packaged application (Docker container) is at least one function on respective processor instructions.
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” Docker containers are a stateless container. Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container.
Claim 14 further recites “storing container data indicative of a plurality of application containers, the container data for each application container including components required by the processor to execute a model, and the container data for each application container defining a computing environment suitable for implementing the model by the processor.” Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” Docker containers are application to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The encapsulated application is core functionality of the model. The container and dependencies are a defined computing environment suitable for implementing the model application.
Claim 14 further recites “storing a model inputs database that includes model input data in a plurality of output data fields.” Paraiso abstract line 2 discloses “dependencies” of applications. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image.
Paraiso does not explicitly disclose model inputs database storing model input data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:
Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is a inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “storing a model outputs database that includes model output data in a plurality of output data fields.” Paraiso page 721 right column second bullet item discloses “Link is a relation between two container instances … information about source container can be sent to target 
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “storing a plurality of model parameters records in the at least one storage component, each model parameters record associated with a model and including user modifiable fields that contain information.” Paraiso page 719 right column first bullet item disclose:
A Docker image can include just the OS fundamentals, or it can consist of a sophisticated pre-built application stack ready for launching. To create an image, the most convenient option is to write a script file composed of various commands (instructions) named Dockerfile and then execute it.
The script file is a set of stored model parameter records indicative of how to implement a model. An application stack and/or script command instructions are respective sets of model modules to implement for the model. The Dockerfile configuration file is a model parameter record. Writing a script file Dockerfile is a user modification of the Dockerfile configuration file.

the Docker Connector updates the model changes into the running system by generating corresponding Docker artifacts (Docker Client commands, Docker Compose file, Docker Swarm configurations).
The Docker artifacts are also model parameters recording information indicative of at least one module to be implemented for a model.
Claim 14 further recites “information identifying: which at least one tag to use to obtain the tag data.” Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.
Claim 14 further recites “information identifying: … which of the plurality of data input fields to use as model input data; and which of the plurality of data output fields to populate with model output data.” Paraiso does not explicitly disclose model inputs/outputs database storing model input/output data fields; however, in analogous art of Docker configuration, Kumar column 6 lines 46-56 teaches:

Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields.
Kumar column 14 lines 2-4 teaches “a communications mapping module 610 determines communication relationships, or a relational communications graph (or just "graph").” Kumar column 15 lines 6-7 teach “The graph 620 indicates where each needs to connect, and how to connect them correctly.” Kumar column 16 lines 52-54 teach “sub-application 710A depends upon (e.g., initiates communication with, or uses the services of) sub-application 710C.” Specifying that communications or services are input into sub-application 710A from 710C is indicating said communications or services are output links of sub-application 710C.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs/outputs database that stores configuration data of respective input/output data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports and communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “using the processor to implement a data gatherer that gathers tag data from the at least one tag defined in a model parameters record and stores the gathered tag data in at least one data input field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore 
Paraiso does not explicitly disclose obtaining data from a tag/sensor; however, in analogous art of engineer modeling, Enver column 17 lines 16-18 teaches “The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,.” Enver column 9 lines 15-17 teach “The indication of the one or more types of measurements may include one or more tags, aliases, and data types associated the data.” The sensors and/or corresponding tags for types of measurements are at least one tag arranged to produce data associated with operation of a process. The measurements and field devices are associated with operation of a process. I.e. Enver column 1 line 56 teaches “process control systems” which associate with operation of a process.
Enver column 9 lines 9-15 teaches: 
The indication of the characteristic of the data to be obtained may include an indication of one or more types of measurements regarding operation of a process plant. The one or more types of measurements may include measurements from one or more field devices disposed within the process plant.
Enver column 9 lines 55-56 teaches “The electronic data source may be a relational database or a non-relational database.” A database source for the measurement data is input data obtained from at least one tag to obtain the input data from the stored data of the storage component.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to use tags and sensors into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16. Alternatively, one having ordinary skill in the art would have found motivation to use model-driven Docker container management of Paraiso into the system of data analytics and process control of Enver for the advantageous purpose of managing resource use at runtime, synchronize between design and execution environments, consistent use of Docker containers across the organization, and verification. See Paraiso section III.

Next, the container configuration module 110 receives 222 environment variables, for example, from the user device 106. The environment variables include information (e.g., parameters) that are relevant for building and/or running the container configurations 120 such as, for example, runtime environment variables associated with the application 130 or specific application elements 132, or configuration files that define such environment variables. For example, the application 130 may define a Transmission Control Protocol (TCP) port that the application 130 uses, for example, for receiving communications from other computing devices.
Kumar column 7 lines 3-4 teach “These additional inputs may be used to influence the creation of the container configurations 120.” Defined inputs, environmental variables, and ports an application uses for receiving communications are all input data and input data fields. In particular, ports for receiving communications from other computing devices may correspond with configurations for receiving respective tag data.
The Dockerfile configuration file is a model parameter record.
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an inputs database that stores configuration data of respective input data fields.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of input variables and input ports in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Claim 14 further recites “using the processor to implement a model implementer that implements at least one model module defined for the model in the model parameters record and at least one function defined for the model in the model parameters record using an application container suitable for implementing the model.” The entire system described by Paraiso is an implementation of the models as described by Paraiso. In particular, Paraiso page 720 section IV(A) first paragraph discloses “This 
Paraiso page 719 left column section II(A) first paragraph discloses “Basically Docker is a technology used for developing, deploying and executing applications packaged into containers.” The Docker containers are application containers. Paraiso abstract first sentence discloses “With the emergence of Docker, it becomes easier to encapsulate applications and their dependencies into lightweight Linux containers and make them available to the world by deploying them in the cloud.” The container and dependencies are a defined computing environment parameter records suitable for implementing the model application. The model application is an implemented model module. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. A Dockerfile configuration file corresponds with a model parameter record.
Claim 14 further recites “and using the processor to store model output data generated in response to implementation of the model module in at least one data output field defined in the model parameters record.” Paraiso page 722 left column lines 3-4 disclose “Volumesfrom represents a block storage that is attached to one or more container instances to persist data.” Notably, the block storage is attached to the container and therefore is separate from the container. The persistent data separate from the container indicates the container itself is stateless and does not store data used by or produced by the container. Accordingly, the packaged application (Docker container) which is respective function is separate from the persistent data which is separate from the container. Persistent data is stored data, i.e. output data.
Paraiso page 721 right column second bullet item discloses “Link is a relation between two container instances … information about source container can be sent to target container.” Sent information is output data. Paraiso page 719 right column lines 8-9 disclose a script file “named Dockerfile” to create a Docker image. The Dockerfile configuration file is a model parameter record.
Paraiso does not explicitly disclose model outputs database storing model output data fields; however, in analogous art of Docker configuration, Kumar column 14 lines 2-4 teaches “a 
Kumar column 7 lines 55-57 teach “the container configurations (s) 120 are stored in a container database such as database 154.” Storing configurations in a database is an outputs database that stores configuration data of respective output data fields/links.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, and Kumar. One having ordinary skill in the art would have found motivation to use definitions of communication mapping of communications and a relational communications graph in container configuration into the system of model-driven Docker container management for the advantageous purpose of “automatically generating containers or container definitions.” See Kumar column 1 lines 37-38.
Paraiso as discussed above teaches persistent data, but Paraiso does not explicitly disclose storing output data; however, in analogous art of engineer modeling, Enver column 87 lines 52-55 teach “the job processes 508 may post output data back to the big data storage 155 and/or to one or more of the data sources (e.g., controllers, other DDEs, etc.).” Here, the job processes (508) taught by Enver correspond to applications of Docker containers taught by Paraiso. Posting output data to the data storage is storing output data produced by implementation of the model module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso and Enver. One having ordinary skill in the art would have found motivation to post output data to data storage into the system of model-driven Docker container management for the advantageous purpose to provide predictive analytics for process control. See Enver column 22 lines 13-16.
Dependent claims 17, 19, and 23-26 are substantially similar to claims 4, 6, and 10-13 above and are rejected for the same reasons.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paraiso, Enver, and Kumar as applied to claims 1 and 14 above, and further in view of US patent 9,921,885 B2 Antony, et al. [herein “Antony”].
Claim 5 further recites “5. The model management system of claim 1, wherein at least some model parameters records include timing information indicative of when the model associated with the model parameters record is to be implemented, and the system comprises a scheduler that schedules implementation of the models associated with the model parameters records, the scheduler implementing the models associated with the model parameters records using the timing information in the model parameters records.” Paraiso page 719 right column section II(B) first bullet item discloses “cgroups, which are responsible for managing resources used by a container (e.g., CPU and memory usage).”
Paraiso nor Enver, nor Kumar does not explicitly disclose managing/scheduling resources using parameter records; however, in analogous art of virtualized Docker containers, Antony column 3 lines 38-43 and 49-54 teach:
the present disclosure include a container daemon 124 running on top of a guest operating system 122 within a virtual machine 116. In doing so, embodiments of the present disclosure may intelligently provide resource scheduling for containers based on system requirements and ongoing system performance. … container daemon 124 may use features such as … and the Control Groups (or "cgroups") feature to isolate virtual CPU 106A, virtual RAM 108A, storage 110A, and networking (112A) resources.
Using cgroups to provide resource scheduling is a scheduler arranged to schedule implementation (e.g. CPU and memory usage implementation) for models based on system requirements and ongoing system performance. The system requirements and performance is timing information of model parameter records because it indicates when to schedule resources for the containers. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Paraiso, Enver, Kumar, and Antony. One having ordinary skill in the art would have found motivation to use cgroup scheduling into the system of “managing resources used by a container” with cgroup for the advantageous purpose of avoiding “unused resources in the server can be wasted.” See Antony column 3 lines 34-36.
Dependent claim 18 is substantially similar to claim 5 above and is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Combe, T., et al. "To Docker or Not to Docker: A Security Perspective" IEEE Cloud Computing, vol. 3, issue 5, pp. 54-62 (2016) [herein “Combe”] teaches technology background on the Docker build process.
US patent 10,055,200 B1 Russell, et al. [herein “Russell”] describes and implementation of Docker containers using Dockerfiles and microservices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        24 February 2022